DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed July 13, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2020/0401251 A1).
In regard to claim 1, Kwon et al. teach a thin film packaging structure, comprising:  a first inorganic packaging layer S20 for covering a device TR2/OLED to be packaged; an organic packaging layer 0L1 formed at a side of the first inorganic packaging layer S20; a second inorganic packaging layer S100 formed at a side of the organic packaging layer 0L1 facing away from the first inorganic packaging layer S20; and at least one first inorganic adjusting layer S10 formed at a side of the first inorganic packaging layer S20 facing away from the device TR2/OLED to be packaged, (Figures 6B and 7C, pages 6-7, paragraphs [0110]-[0132]). 
In regard to claims 13 and 19, Kwon et al. teach the at least one first inorganic adjusting layer S10 being made of silicon oxide (Figures 6B and 7C, pages 6-7, paragraphs [0110]-[0132]).
In regard to claims 14 and 20, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 15, Kwon et al. teach a display panel, comprising:  a device TR2/OLED  to be packaged; and a thin film packaging structure, comprising: a first inorganic packaging layer S20 for covering the device TR2/OLED to be packaged; an organic packaging layer 0L1 formed at a side of the first inorganic packaging layer S20; a second inorganic packaging layer S100 formed at a side of the organic packaging layer 0L1 facing away from the first inorganic packaging layer S20; 
However, Kwon et al. fail to teach the first at least one inorganic adjusting layer having an elasticity modulus greater than that of the first inorganic packaging layer and/or the second inorganic packaging layer.
Providing inorganic layer with the desired elasticity modulus would only require routine experimentation in the art of ordinary skill.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain the desires elasticity modulus to improve package functionality.

Allowable Subject Matter
Claims 2, 7, 10-11 and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 3-6 and 12 are objected to as being dependent upon objected claim 2.  Claims 8-9 are objected to as being dependent upon objected claims 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cho et al. (US 2020/0303681 A1)		Huh et al. (US 2015/0368790 A1)
Jeon et al. (US 2011/0156578 A1)	Jung et al. (US 9,425,428 B2)
Kim et al. (US 8,598,786 B1)		Kim et al. (US 2016/0093828 A1)
Kwack et al. (US 9,496,518 B2)		Lee (US 9,367,162 B2)
Lee et al. (US 9,263,676 B2)		Oh et al. (US 9,972,807 B2)
Ryu et al. (US 2015/0162565 A1)		Yun et al. (US 2020/0295302 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



IMS
October 18, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822